Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 June 2019, 21 August 2020, and 28 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Berge (US 2010/0295987).
Regarding claim 1, Berge discloses a camera module (see Fig 9; Para [0011]; prior art refers to lens of imaging device that could be used in a camera module), comprising: a core plate 200 having a cavity (see Fig 2; core plate has cavity for receiving liquids) for receiving a conductive liquid 212 and a nonconductive liquid 210 formed therein: an electrode unit (see Fig. 2, electrode unit includes electrodes 202 and 216) disposed at the core plate, the electrode unit 202 being electrically connected to the conductive liquid (see Fig 2; Para [0042]; electrode electrically connected to conductive liquid); an insulation unit 204 disposed at the electrode unit 202 for preventing contact with the nonconductive liquid (see Fig. 2; Claim 1; insulating layer 204 disposed on electrode unit 202 for preventing contact with liquid); and a control unit 402 controlling voltage applied to the electrode unit (see Fig. 4; control unit controls voltages applied to electrodes), wherein the electrode unit comprises a first electrode 202 and a second electrode 216 electromagnetically interacting with each other to change an interface between the conductive liquid and the nonconductive liquid (see Fig 2; Para [0011]; electrodes electromagnetically interact to change the interface between the two liquids), the first electrode 300 (see Fig 3A) comprises a plurality of electrode sectors (see Fig 3A; segments 301-304) sequentially disposed about an optical axis in a circumferential direction (see Fig 3A; disposed about an optical axis in a circumferential direction), and the control unit 402 sequentially controls voltages applied to the electrode sectors (see Fig 4; Para [0053-54]; controller controls voltage levels applied to electrode sectors).
Regarding claim 2, Berge further discloses the camera module (see Fig 9; Para [0011]; prior art refers to lens of imaging device that could be used in a camera module) according to claim 1, wherein the first electrode comprises first, second, third, and fourth 
Regarding claim 3, Berge further discloses the camera module (see Fig 9; Para [0011]; prior art refers to lens of imaging device that could be used in a camera module) according to claim 2, wherein the control unit 500 (see Fig 5) simultaneously controls the voltages of the first and third electrode sectors (see Fig 3, 4, and 5; Para [0053-0060]; controls voltages of sectors 301/Vx+ and 303/Vx-), and simultaneously controls the voltages of the second and fourth electrode sectors (see Fig 3, 4, and 5; Para [0053-0060]; controls voltages of sectors 302/Vy- and 304/Vy+). 
Regarding claim 4, Berge discloses a camera module (see Fig 9; Para [0011]; prior art refers to lens of imaging device that could be used in a camera module), comprising: a core plate 200 having a cavity (see Fig 2; core plate has cavity for receiving liquids) for receiving a conductive liquid 212 and a nonconductive liquid 210 formed therein: an electrode unit (see Fig. 2, electrode unit includes electrodes 202 and 216) disposed at the core plate, the electrode unit 202 being electrically connected to the conductive liquid (see Fig 2; Para [0042]; electrode electrically connected to conductive liquid); an insulation unit 204 disposed at the electrode unit 202 for preventing contact with the nonconductive liquid (see Fig 2; Claim 1; insulating layer 204 disposed on electrode unit 202 for preventing contact with liquid); and a control unit 402 controlling voltage applied 
Regarding claim 5, Berge further discloses the camera module (see Fig 9; Para [0011]; prior art refers to lens of imaging device that could be used in a camera module) according to claim 4, wherein the control unit controls the voltages of the first and third electrode sectors (see Fig 3, 4, and 5; Para [0053-0060]; controls voltages of sectors 301/Vx+ and 303/Vx-), and then controls the voltages of the second and fourth electrode 
Regarding claim 6, Berge further discloses the camera module (see Fig 9; Para [0011]; prior art refers to lens of imaging device that could be used in a camera module) according to claim 5, wherein the control unit simultaneously controls the voltages of the first and third electrode sectors (see Fig 3, 4, and 5; Para [0053-0060]; controls voltages of sectors 301/Vx+ and 303/Vx-), and simultaneously controls the voltages of the second and fourth electrode sectors (see Fig 3, 4, and 5; Para [0053-0060]; controls voltages of sectors 302/Vy- and 304/Vy+).  
Regarding claim 7, Berge further discloses the camera module (see Fig 9) according to claim 1, wherein the second electrode 216 is a common electrode (see Fig 2; Para [0044]; electrode is common as opposed to segmented).
Regarding claim 8, Berge further discloses the camera module (see Fig 9) according to claim 1, wherein the first electrode 216 is disposed at an upper surface of the core plate so as to be electrically connected to the conductive liquid (see Fig 2; 216 is disponed at upper surface of core plate and connected to conductive liquid), and the second electrode 202 is disposed at the upper surface and a lower surface of the core plate and at an inner surface of the cavity (see Fig 2; 202 is disposed on upper, lower and at inner surface of the cavity), contact between the second electrode 202 and the nonconductive liquid 210 being prevented by the insulation unit (see Fig 2; insulation unit 204 prevents contact between second electrode and nonconductive liquid). 
Regarding claim 9, Berge further discloses the camera module (see Fig 9) according to claim 1, comprising an upper cover plate (see Fig 2; 208 is an upper cover plate) and a 
Regarding claim 11, Berge further discloses the camera module (see Fig 9) according to claim 4, wherein the second electrode is a common electrode (see Fig 2; Para [0044]; electrode is common as opposed to segmented). 
Regarding claim 12, Berge further discloses the camera module (see Fig 9) according to claim 4, wherein the first electrode 216 is disposed at an upper surface of the core plate so as to be electrically connected to the conductive liquid (see Fig 2; 216 is disponed at upper surface of core plate and connected to conductive liquid), and the second electrode 202 is disposed at the upper surface and a lower surface of the core plate and at an inner surface of the cavity (see Fig 2; 202 is disposed on upper, lower and at inner surface of the cavity), contact between the second electrode 202 and the nonconductive liquid 210 being prevented by the insulation unit (see Fig 2; insulation unit 204 prevents contact between second electrode and nonconductive liquid). 
Regarding claim 13, Berge further discloses the camera module (see Fig 9) according to claim 4, comprising an upper cover plate (see Fig 2; 208 is an upper cover plate) and a lower cover plate (see Fig 2; 206 is an upper cover plate) disposed respectively above and under the cavity for closing the cavity (see Fig 2; Para [0043]; transparent windows 206 and 208 act as cover plates disposed respectively above and below the cavity).
Regarding claim 14, Berge further discloses a camera module (see Fig 9), comprising: a case 902; a lens holder 910 received in the case; a lens module 903 received in the lens holder (see Fig 9; lens module 903 is placed in lens holder 910), the lens module 903 
Regarding claim 15, Berge further discloses a camera module (see Fig 2), comprising: a cavity (see Fig 2; cavity is formed in core plate), a conductive liquid 212 and a nonconductive liquid 210 received in the cavity (see Fig 2; liquids are received within cavity), n individual electrodes 202 (n being an integer of 2 or more) (see Fig 2 and 3B; electrode 202 can be formed in manner seen in Fig 3B with 4 distinct electrodes), and a common electrode 216, wherein an interface is formed between the conductive liquid and the nonconductive liquid (see Fig 2; Para [0011]; electrodes electromagnetically interact to change the interface between the two liquids), wherein a variation of average drive voltage within a first range of a first drive voltage code (see Fig 5; Para [0058]; variation of a range 0-2V which becomes 0 to 100 V after amplification of signal by a constant) is greater than a variation of average drive voltage within a second range of the first drive voltage code (see Fig 5; Para [0058]; variation is considered to be small when focus signal is already amplified), wherein the average drive voltage is the average of the drive voltages applied between the common electrode and the n individual electrodes (see Figs 2 and 5; Voltages are applied with between Vo of the common electrode 216 and V1 of the segmented n individual electrode), wherein a lower limit value of the second range is greater than an upper limit value of the first range (see Fig 2 and 5; lower limit of second range would be greater than upper limit value as upper limit of first range is 2V), and wherein the first drive voltage code is a value corresponding to the average drive voltage.
Regarding claim 17, Berge further discloses a method of controlling a liquid lens (Para [0011], see Fig 2), configured such that an interface 214 between a conductive liquid 212 
Regard claim 18, Berge further discloses the method (Para [0011]) according to claim 17, wherein the voltages of the first Vx+ and third Vx- electrode sectors are simultaneously controlled (see Fig 5; Para [0055-57]; first and third electrode sectors are control via the same signal coming from block 506), and wherein the voltages of the second Vy- and fourth Vy+ electrode sectors are simultaneously controlled (see Fig 5; Para [0055-57] second and fourth electrode sectors are control via the same signal coming from block 508). 
Regarding claim 19, Berge further discloses a method of controlling a liquid lens (Para [0011], see Fig 2), configured such that an interface 214 between a conductive liquid 212 
Regarding claim 20, Berge further discloses the method (Para [0011], see Fig 2) 
according to claim 19, wherein the voltages of the first Vx+ and third Vx- electrode sectors are simultaneously controlled (see Fig 5; Para [0055-57]; first and third electrode sectors are control via the same signal coming from block 506), and wherein the voltages .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987) in view of Jung (US 2008/0267603).
Regarding claim 10, Berge discloses the camera module according to claim 9, but fails to disclose a first board disposed above the upper cover plate, the first board being electrically connected to the first electrode; and a second board disposed under the lower cover plate, the second board being electrically connected to the second electrode. Berge and Jung are related because both teach camera module with liquid lens.
Jung discloses a camera module (see Fig 7D), comprising: a first board 240a disposed above the upper cover plate (see Fig 6 and 7D; a first board above cover of lens unit 201), the first board being electrically connected to the first electrode (see Fig 6 and 7D; Para [0024]; first board electrically coupled to lens); and a second board 240b disposed under 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Berge with a first board disposed above the upper cover plate, the first board being electrically connected to the first electrode; and a second board disposed under the lower cover plate, the second board being electrically connected to the second electrode of Jung for the purpose of providing electrical power to the liquid lens more effectively through direct contact of the liquid lens with the electrical boards (Para [0120]).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 2010/0295987) in view of Fujinawa (US 8,908,077).
Regarding claim 16, Berge discloses an optical device (see Fig 9), comprising: a camera module 902 according to claim 1; a display unit 920 outputting an image; a battery supplying power 924 the camera module 902.
Berge does not disclose a housing in which the camera module, the display unit, and the battery are mounted. Berge and Fujinawa are related because both teach an optical device. 
Fujinawa discloses an optical device (see Fig 1, 2, and 3), comprising a housing 10 in which the camera module 220, the display unit 104, and the battery are mounted (Col 14, lines 7-17; battery not shown and is included in housing). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have modified Berge with a housing in which the camera module, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G. A. S./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872